                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 RAYMOND PETER GODAIRE,

                Plaintiff,

         v.                                           Civil Action No. 18-2057 (RDM)

 ROD J. ROSENSTEIN, Deputy Attorney
 General, et al.,

                Defendants.


                                  MEMORANDUM OPINION

       Plaintiff Raymond Godaire, proceeding pro se and in forma pauperis, brings suit against

Deputy Attorney General Rod Rosenstein, in his personal and official capacity, and the

Department of Justice, challenging the Department’s response to his Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552, request. Dkt. 1 at 2 (Compl.). Because Godaire has failed to allege

any basis to conclude that either the Deputy Attorney General or the Department acted

unlawfully, the Court will dismiss his complaint sua sponte for failure to state a claim. See Fed.

R. Civ. P. 12(b)(6).

                                       I.   BACKGROUND

       On February 12, 2018, Godaire submitted a FOIA request to the Office of Information

Policy (“OIP”) of the Department of Justice. The request indicates that it was “directed to the

Office of the Deputy Attorney General,” and specifically sought “a copy of all warrant[s]”

authorizing “the illegal warrantless entering of [his] apartment,” “the illegal tap[s] on [his]

phone,” and other “unlawful surveillance . . . for over sixteen years.” Dkt. 1 at 6 (Compl.). In

the same request, Godaire also sought “all document[s] of the Department of Homeland Security,
Federal Bureau of Investigation and any other division of . . . the Department of Justice that may

reasonably fit . . . the certified statement of compelling need.” Id. (Compl.). His “statement of

compelling need,” in turn, alleged that, over the past four years, “Department of Justice

employee[s] have taken over” his senior housing building and that its “agent[s]” have

“search[ed] [his] apartment,” “st[olen] some of [his] possessions,” and “project[ed] different

kind[s] of bugs on [his] walls.” Id. at 8–9 (Compl.).

       On March 14, 2018, OIP responded to Godaire’s FOIA request. OIP advised Godaire

that “neither this Office nor any of these senior leadership offices of the Department typically

maintains records on individuals and, as such, would not maintain the type of records [he was]

seeking.” Id. at 13 (Compl.). OIP further advised that, “to the extent [Godaire was] seeking

records of the Federal Bureau of Investigation (FBI) or of the Department of Homeland Security

(DHS),” as stated in his request, he should separately “direct [his request] to those offices”

because each “federal entity maintains and handles FOIA requests for its own records.” Id. at

13–14 (Compl.). Finally, OIP noted that, “should [Godaire] wish to resubmit [his] request[,] . . .

[he] will need to verify [his] identity as required by Department regulation” by filling out the

“Certification of Identity” form. Id. at 13 (Compl.).

       Godaire filled out the requisite form and filed an administrative appeal. Id. at 25, 33

(Compl.). On May 16, 2018, OIP affirmed the action of its “Initial Request [IR] Staff.”

Specifically, it concluded:

       The IR Staff informed you that it does not maintain records on individuals. I
       have determined that the IR Staff’s response was correct. Based on the type of
       records that you appear to be seeking, you may wish to make a request to the
       Federal Bureau for Investigation or the Executive Office for United States
       Attorneys (EOUSA) for records regarding your investigation and prosecution.




                                                 2
Id. at 33 (Compl.). There is no indication that Godaire subsequently submitted a FOIA request

to the FBI or to the EOUSA. Instead, he filed the present action on August 17, 2018. Dkt. 1

(Compl.).

                                         II.   ANALYSIS

       Although complaints by pro se litigants are held to “less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), even a pro se litigant

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). The Court may dismiss a complaint sua sponte pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, “prior to service and without providing the plaintiff with notice

or an opportunity to respond, where it is ‘patently obvious’ that the plaintiff cannot prevail on the

facts alleged in the complaint.” Perry v. Discover Bank, 514 F. Supp. 2d 94, 95 (D.D.C. 2007)

(quoting Baker v. Director, U.S. Parole Comm’n, 916 F.2d 725, 726–27 (D.C. Cir. 1990)); see

also Tate v. Burke, 131 F.R.D. 363, 365 (D.D.C. 1990) (courts may act sua sponte when the

complaint “indisputedly” contains “no . . . legal basis for the asserted wrong”).

       Here, taking Godaire’s allegations as true, there is no basis to conclude that the Deputy

Attorney General or the Department of Justice violated FOIA. Indeed, the complaint itself states

that “this appeal [is] basic[al]ly the original request for documents,” Dkt. 1 at 2 (Compl.), and

otherwise takes no issue with OIP’s determination that (1) OIP and the Department’s senior

leadership “do[] not maintain records on individuals,” like the ones Godaire is seeking, id. at 33

(Compl.), or that (2) to the extent Godaire is seeking FBI and DHS records, he must direct his

request to those offices, not to OIP, id. at 13–14 (Compl.); see also Ewell v. U.S. Dep’t of

Justice, 153 F. Supp. 2d 294, 302 (D.D.C. 2016) (“[T]he Department’s FOIA regulations specify

that a requester ‘should write directly to the FOIA office of the component that maintains the



                                                 3
records being sought.’” (quoting 28 C.F.R. § 16.3(a)(1))); 6 C.F.R. § 5.3 (DHS requirements

stating the same). Although Godaire’s thirty-six-page complaint avers that the Department of

Justice committed numerous unlawful acts against him—ranging from surveilling him to

planting “poisonous sp[i]ders” in his room, Dkt. 1 at 9 (Compl.)—none of Godaire’s allegations

raise any deficiencies as to the Department’s handling of his FOIA request. As such, the Court

concludes that “there is indisputedly no factual or legal basis” for concluding that either OIP or

the Deputy Attorney General unlawfully withheld documents under FOIA. Tate, 131 F.R.D. at

365.

         The Court will, accordingly, dismiss Godaire’s complaint sua sponte for failure to state a

claim.

         A separate order will issue.


                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: October 24, 2018




                                                  4
